 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT inform our employees that any employee has been dischargedbecause of his activities on behalf of AMERICAN FEDERATION OF LABOR or anyother labor organization of our employees.WE WILL NOT threaten our employees that our operations will cease oremployees will be discharged if they form a labor organization.WE WILL NOT discourage membership in AMERICAN FEDERATION OF LABORor any other labor organization of our employees by discriminating in anymanner with regard to their hire and tenure of employment,or any term orcondition of employment.WE WILL MAKE WHOLE Frances C.Perry for any loss of pay suffered by heras a result of the discrimination against her.All our employees are free to become, remain,or to refrain from becoming orremaining members of the above-named union or any other labor organization,except to the extent that this right may be affected by an agreement in con-formity with Section 8(a) (3) of the Act.J. LEE KLESNER, an individual,doing business asJEK MANUFACTURING COMPANY,Employer.Dated------------By --------------------------------------------------(Representative)(Title)This notice must remain posted for sixty(60) days from the date hereof, andmust not be altered,defaced,or covered by any other material.JOHN ALMEIDA,JR., D/B/AALMEIDA Bus SERVICE,AND ALMEIDA BusLINES, INC.,'andAMALGAMATED ASSOCIATION OF STREET,ELECTRICRAILWAY ANDMOTOR COACH EMPLOYEES OF AMERICA,DIVISION 1442.Case No. 1-CA-879.June 4, 1952Decision and OrderOn August 21, 1951, Trial Examiner John H. Eadie issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto. In his Intermediate Report the TrialExaminer also recommended the dismissal of certain allegations inthe complaint.Thereafter the Respondent and the General Counselfiled exceptions to the Intermediate Report.The Respondent filed abrief in support of its exceptions, and a request for oral argument.This request is hereby denied as the record, the exceptions, brief, andother argument in this case adequately present the issues and positionsof the parties.Together with its exceptions and brief, the Respondent filed a mo-tion to reopen the record for the purpose of receiving in evidence and'Herein collectively calledthe Respondent.99 NLRB No. 79. ALMEIDA BUS SERVICE AND ALMEIDA BUS LINES, INC.499making a part of the record certain documents, copies of which wereappended to the motion. The Respondent included with its motiona statement in support thereof.The General Counsel filed a writtenopposition to the motion.Having duly considered the Respondent'smotion and the nature of the evidence sought to be incorporated inthe record, and the General Counsel's argument in opposition, theBoard, on April 23, 1952, issued and served on the General Counseland the other parties to the case notice that unless sufficient cause tothe contrary were shown in writing filed with the Board on or beforeMay 5, 1952, these documents would be incorporated in and madepart of the record in this ^.ase.ND interested party having filed aresponse to the notice by May 5, 1952, the Board granted the Respond-ent'smotion and ordered that the documents appended thereto beincorporated and made a part of the record.The complaint in this case is based upon an original charge filedFebruary 26, 1951.The Trial Examiner found that the Respondenthad unlawfully interrogated an employee on or about August 28, 1950,refused to bargain with the Union pursuant to its request of Sep-tember 21, 1950, and that certain employees who had struck on Sep-tember 28, 1950, in consequence of the refusal to bargain, had uncon-ditionally requested reinstatement on December 21, 1950, but thatthe Respondent had unlawfully refused to reinstate them.In its exceptions to these findings the Respondent contends thatthe complaint should be dismissed, on the ground that it would noteffectuate the policies of the Act to assert jurisdiction over the Re-spondent's operations in this case.Essentially, the Respondent arguesthat the rule of equity and fairness applied by the Board in theScrewMachinecase, 94 NLRB 1609, which led to the dismissal of the com-plaint in that case, should be invoked in its favor here.The facts on which the foregoing argument is predicated are these :The Respondent owns and operates a public transit system for trans-portation by bus of passengers and freight between Boston, NewBedford, and other Massachusetts communities.The evidence re-ceived pursuant to the Respondent's motion reveals in substance thatin June 1948, Local Union No. 59, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, AFL, filed a representation petition with the Board at itsRegional Office in Boston, seeking certification for a unit of the Re-spondent's bus drivers; that on advice of the Board's field examinerassigned to the case that the Board would not assert jurisdiction overthe Respondent because of the "local" character of its operations, theTeamsters withdrew its petition and filed a new petition for a unitof the Respondent's bus drivers with the Massachusetts Labor Rela-tions Commission, herein called the MLRC; and that the Respondent 500DECISIONS OF NATIONAL LABOR RELATIONS ' BOARD '-was informed of thefield examiner's action resulting in withdrawalby the Teamsters of the Board-filed petition.2The evidence adduced at the hearing shows that thereafter, in June1949, the Union filed a representation petition with the MLRC pur-suant to the Massachusetts Labor Relations Law,3 and, followinga State-conducted election, was certified by the MLRC on August 26,1949, as representative for a unit of the Respondent's bus drivers.In September 1949 the Union filed a charge with the MLRC againstthe Respondent alleging the discriminatory discharge of 2 employees,and in October 1949 filed another charge alleging an unlawful refusalto bargain.These charges resulted. in an order by the MLRC onFebruary 27, 1950, requiring the Respondent to bargain with theUnion.Upon the Respondent's refusalto comply with this order,the MLRC obtained an enforcement decree from the State superiorcourt on December 1, 1950.The Respondent appealed from the de-cree to the State supreme court.On January 3, 1951, the Unionfiled another charge with the MLRC against the Respondent, alleginga refusal to reemploy the employees who had struck on September 28,1950.The Respondent thereupon moved for a dismissal of the chargeon jurisdictional grounds.The State supreme court appeal and themotion before the MLRC to dismiss the last-mentioned charge arebeing held in abeyance pending our disposition of the instant case.On October 6,1950, inLocal Transit Lines,90 NLRB 623, the Boardrecited new standards whereby it would thenceforth assert jurisdic-tion over public transportation systems of the Respondent's type.Thecharges before us were filed several months later.The Respondent contends that the Board, by its decision in theDuke Powercase, and by the action of its agents, caused the Respond-ent, the Union, and the MLRC to believe that this Board, for policyreasons,would not assert jurisdiction over the Respondent's opera-tions; that acting upon such belief the Respondent, the Union, andthe MLRC have litigated the issues in the instant case under theMassachusetts statute; that the events with which this proceedingis concerned occurred during the period when the Board had ledthe parties to believe that the Act and the Board's decisional ruleswould not be applied and therefore need not be adhered to by theRespondent; and that consequently the Respondent is being subjectedby this proceeding to multiplicity of litigation-and to conflicting and2The Teamsters sent a letter on July 21, 1948, to the Respondent, enclosing a copy ofits letter to the Regional Office requesting withdrawal of the petition in view of the fieldexaminer's advice.In a letter to the Respondent's attorney,dated July 28, 1948,the fieldexaminer affirmed that he had advised the Teamsters that the Board would not assertjurisdiction over the Respondent's operations,in view of the Board'sdecision inDukePower Company,77NLRB 652.(In that 1948 case the Board had dismissed a representa-tion petition on the ground that it would not effectuate the policies of the Act to assertjurisdiction over a transit company whose operations were essentially local.)8Chap. 345 of the Acts of 1938(Mass.),as amended. ALMEIDA BUS SERVICE AND ALMEIDA BUS LINES, INC.501inconsistent laws and decisional doctrines.The Respondent urgesthat in these special circumstances equity and fairness require dis-missalof the complaint.We find merit in the Respondent's contention in this particular case.We are convinced from its history that the circumstances surroundingthe Teamsters' withdrawal of its representation petition in 1948 rea-Spnably led the Respondent to believe that its operations would notbe subject to assertion of the Board's jurisdiction and therefore justi-fied the continued belief, until notice to the contrary, that no sanctionswould be imposed by the National Labor Relations Board for any con-duct allegedly violative of the Act committed by the Respondent.Nosuch notice was forthcoming until the issuance of the Board's decisionon October 6, 1950, in theLocal Transit Linescase.By then, the con-duct found by the Trial Examiner to have been unlawful had alreadybeen committed. It is true that the refusal to reinstate the strikers,found by the Trial Examiner to be a violation, did not occur until De-cember 21, 1950, some time after the announcement of the new decisionson exercise of jurisdiction had, issued.However, we are not disposedhere to separate the refusal to reinstate from- the original refusal tobargain, which, as found by the Trial Examiner, occurred before theannouncement of the new jurisdictional policy, particularly as therights of the striking employees to reinstatement necessarily must beconditioned upon a preliminary finding of an earlier refusal to bar-gain.Accordingly, we are satisfied that equity and fair play requiredismissal of the instant complaint in its entirety.In arriving at the foregoing conclusion we are mindful that, intheScrew Machinecase relied upon by the Respondent which the Gen-'eral Counsel attempts to distinguish from the instant case, the Boardemphasized the fact that it had dismissed a representation petitionin a formal decision on jurisdictional grounds before commission ofthe allegedly unlawful conduct by the respondent in that case, andthat in dismissing the complaint the Board there said that this resultwas dictated by an obligation to respect its prior decisions as well asby a desire for fair play .4 It is apparent, however, from the decisionthat the controlling consideration there was the Board's reluctance toinlpose statutory sanctions against a party for conduct committed after ,advice and noticefrom the Board that its conduct would not be action-able, and not the exact form in which such advice and notice had beengiven.The same broad principle is applicable here.* See also theBoard rationale inTom Thumb Stores,Inc.,95 NLRB 57.5TheBoardhas also acknowledged an obligation to respect the actionsof its agentswhere partieshave thereuponbeen inducedto engagedin conduct or to refrain from acourse ofconductlater allegedto constituteviolationsof the Act.In these circumstances,the Board has expressedthe belief thatitwould "not be equitable to make findings ofviolation of the Act."SeeWest Texas Utilities Company,'Inc.,85 NLRB 1396,enf.'184Pi 2d 233, andArmour FertilizerWorks,Inc., 46NLRB 629. See alsoN. L. R. B. v.,Atkinson Co., et al.,195 F. 2d 141 (C. A. 9).215233-53-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS HEREBY ORDERED that the complaint hereinbe, and it hereby is,dismissed.Intermediate ReportSTATEMENT OF THE CASEUpon an amended charge duly filed by Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, Division 1442, hereincalled the Union, the General Counsel of the National Labor Relations Board,respectively called herein the General Counsel and the Board, by the RegionalDirector for the First Region (Boston, Massachusetts), issued a complaintdated June 19, 1951, against John Almeida, Jr., doing business as Almeida BusService, and Almeida Bus Lines, Inc., herein called the Respondents, allegingthat the Respondents have engaged in, and are engaging in, unfair labor prac-tices affecting commerce within the meaning of Section 8 (a) (1), (3), and r(5)and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act.With respect to the unfair labor practices, the complaint alleges (1) that onor about September 1, 1950, a majority of the employees of the Respondentsin an appropriate unit designated and selected the Union as their collectivebargaining representative; (2) that the Respondent on or about September 22,1950, and at all times thereafter refused to bargain collectively with the Union ;(3) that from on or about August 26, 1950, the Respondents engaged in certainacts of interference, restraint, and coercion; (4) that on or about September 28,1950, the Respondents' employees at their New Bedford terminal ceased workconcertedly and went on strike; (5) that said strike was caused by the unfairlabor practices of Respondents; (6) that on or about December 21, 1950, the em-ployees listed in Appendix A (attached hereto and made a part hereof) appliedfor reinstatement to their former or substantially equivalent positions of em-ployment ; and (7) that the Respondents on or about December 21, 1950, refusedand thereafter continued to refuse to reinstate said employees, exceptingManuel Amaral, Jr., whom the Respondents rehired on or about January 26,1951, for the reason that they were adherents of the Union, or had participated inthe strike, or had refused to work during said strike.On or about June 28, 1951, the Respondents filed an answer in which theydenied the commission of any unfair labor practices.Pursuant to notice, a hearing was held at New Bedford, Massachusetts, from,July 9 to 13, 1951, inclusive, before the undersigned Trial Examiner.TheGeneral Counsel and the Respondents were represented by counsel, and theUnion by its representative.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.Counsel for the General Counsel and the Respondentspresented oral argument at the conclusion of the testimony.The GeneralCounsel filed a memorandum of law with the Trial Examiner after the closeof the hearing.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSJohn Almeida, Jr., herein called Respondent Almeida, is an individual whodoes business under the tradenameand style of Almeida Bus Service. Almeida ALMEIDA BUS SERVICE AND ALMEIDA BUS LINES, INC.503Bus Lines,Inc., herein called Respondent Corporation is and has been sinceDecember 23, 1947,a corporation organized under and existing by virtue of thelaws of the Commonwealth of Massachusetts.BeforeMay 7,1951,Respondent Almeida's principal office and place ofbusiness was located in the city of New Bedford, Massachusetts,where hewas engaged in the business of a common carrier in the transportation by motorbusses of passengers and "express"freight for hire in and between variouscommunities in Massachusetts,and of passengers by special charter arrange-ment to points within and without the Commonwealth of Massachusetts. Un-der certificates of franchise of the Department of Public Utilities of the Com-monwealth of Massachusetts,Respondent Almeida operated regular bus routesfrom New Bedford to Brockton,New Bedford to Boston,New Bedford to Middle-bow, and Boston to Hyannis.During the year 1950,Respondent Almeida's income from the sale of passen-ger tickets,excluding charter service,amounted to approximately$335,000.Dur-ing the same period, the revenue from freight amounted to approximately$2,726; and it appears that revenue from charter service to points without.Massachusetts exceeded,$2,000.During the year 1950,Respondent Almeida purchased gasoline and oil fromTidewater Associated Oil Company in the amount of $15,232.82,and parts fromGeneral American Aero-Coach Company and Ford Motor Company in the ap-proximate amount of$43,000; and contracted for the purchase of new bussesin the approximate amount of$204,294.90.These busses were delivered during1951.With respect to the busses purchased from General American Aero-Coach Company,delivery was accepted in the State of Illinois,and RespondentAlmeida's employees drove them to New Bedford.On May 7, 1951,the certificates of franchise were transferred from RespondentAlmeida to the Respondent Corporation by the Department of Public Utilities ;and the Respondent Corporation became the successor to Respondent Almeida.Thereafter,the operation of the business did not change in any material respect.John Almeida,Jr., as an officer of the Respondent Corporation,continued asactive manager of its business with the same office personnel,supervisors, andemployees.II.THE ORGANIZATION INVOLVEDAmalgamated Association of Street,Electric Railway and Motor Coach Em-ployees of America, Division 1442, is a labor organization which admits to mem-bership employees of the Respondents.III.THE UNFAIR LABOR PRACTICESA. Background;sequence of eventsOn June 23, 1949, the Union filed a petition for certification as bargainingrepresentative of Respondent Almeida's bus drivers with the Labor RelationsCommission of the Commonwealth of Massachusetts.After an election whichwas held on August 4, 1949,the Commission certified the Union on August 26,1949.About the middle of September 1949, Victor De Moranville and ManuelBarboza, business agent and president of the Union,respectively,called at theoffice of Respondent Almeida and attempted to give him a copy of the Union'sproposed contract.Almeida refused to accept the contract or to discuss it.Thereafter,and on September 21, 1949, Patrick J. O'Brien,a member of thegeneral executive board of the Union filed with the Commission an unfair laborpractice charge against Respondent Almeida. 504DECISIONSOF NATIONALLABOR RELATIONS BOARDOn about September 29, 1949, representatives of the Commission held an "in-formal conference"at New Bedford with the parties.Charles Adams appearedat the conference as Almeida's attorney.Some few days later,as agreed at theconference,O'Brien gave Adams a copy of the Union's proposed contract.As aresult of this conference,the parties agreed to meet and did meet early in Oc-tober at Adams'office.A conciliator of the United States Conciliation Servicewas present.It appears that discussion at the meeting, which lasted for about3 hours, was confined almost entirely to the question of recognition.Althoughthe conciliator referred him to the Commission's certification,Almeida would notagree to recognize the Union as the exclusive bargaining representative of the busdrivers.However, he agreed to submit a counterproposal to the Union.On October 11, 1949,Respondent Almeida sent his "counterproposal"to O'Brien.The proposal did not provide for recognition of the Union as the exclusive bar-gaining representative of the bus drivers,and was not a collective bargainingcontract in the usual sense in that it provided for management's exclusive con-trol over wages, hours,and working conditions of employees.O'Brien calledAdams and told him that the proposal was not acceptable since it was not acontract and was merely a copy of Respondent Almeida's"book of rules." O'Brienattempted to arrange another bargaining conference,but was not successful.On October 18, 1949,O'Brien filed another charge against Respondent Almeidawith the Massachusetts Labor Relations Commission.This charge alleged a re-fusal to bargain.After holding a hearing,the Commission rendered a decisionon February 27, 1950,in which it ordered Respondent Almeida to bargain withthe Union.During the early part of May 1950,O'Brien made several visits to the office ofRespondent Almeida in an attempt to arrangea bargainingconference.On eachoccasion he was told that Almeida was away from the city.O'Brien requestedAlmeida's secretary to have Almeida call him.When he did not hear fromAlmeida,O'Brien went to Adams' office and requested him to arrange for a con-ference.Adams told O'Brien that the Union should deal with Almeida directly,as he was "all through"with Almeida.Thereupon,O'Brien made another visit toAlmeida's office.When hewas informedthat Almeidawas not present,he againleft word for Almeida to call him.Almeida ignored his message.On July 11,1950,O'Brien wrote to Almeida as follows :Iwrite you at this time for a conference at your earliest convenience.I have been trying to get you a dozen times without any success. Youhave been away out of town or secluded someplace where nobody could reachyou.-So I take this means of notifying you that we would like a con-ference.Trusting you will give that your earliest attention, I amAlmeida replied with the following letter,dated July 13, 1950:I have your letterof July 11, 1950.It is true as you apparently realize,that I have to be away from my office on business a large part of thetime.I would suggestthat thenext time you are planning to be in this vicinityyou call the office and attempt to make a definite appointment to seeme.The Union held a meeting on September 20, 1950.Robert Lemay,presidentof the Union at the time, told the employees that O'Brien had been unable toarrange for a conference with Almeida.A strike vote then was taken; andthe members present, all of whom were bus drivers of Respondent Almeida,voted unanimously to strike. ALMEIDA BUS SERVICE AND ALMEIDA BUS LINES, INC.505Under date of September 21, 1949, O'Brien sent the following letter toAlmeida :1As you well know the Amalgamated Association of StreetElectric Rail-way and Motor Coach Employees of America, Division 1442 affiliated withthe American Federation of Labor has represented a majority of yourbus drivers since August 1949.Your knowledge of this isas a result of anelectionconducted by the Massachusetts Labor Relations Commission inAugust 1949 when that Commission certified this Division of the Amal-gamated as the bargaining agent for your bus drivers.As more than a year has passed since said certificationand because ofyour constant refusal to bargain with this Union, a meeting was called atNew Bedford of Division 1442 which consists of more than a majority ofyour bus drivers.At this meeting several more bus drivers signed up without (sic) Association.This letter will serve to advise you that we now claim to represent prac-tically all of the bus drivers employed by you and are requesting that youmake arrangements for a conference between yourself or your attorney anda representative of the Amalgamated and a committee from the divisionat the earliest possible time.Unless we hear from you within a reasonabletime as to said conference for the purpose of negotiating a contract, it hasbeen voted by the members of Division 1442 that a strike of the bus driverswill take place not later than October 1, 1951. (sic)We are of the opinion that if you will not arrange a conference that youare refusing to bargain with the proper representative of your employees,in an appropriateunite. (sic)Hoping that it will not be necessary to go to extremes to make you under-stand that your employees have a right to expect you to bargain with theirrepresentatives, I remain,Almeida did not answer O'Brien's letter.The strike started at 4 a. in. on September 28, 1950. The busdrivers im-mediately set up a picket line which some of the mechanics refused to cross.These employees also signed authorization cards of the Union thatsame day.Altogether there were 23 employees who participated in the strike.On September 29, 1950, the Massachusetts Board of Conciliation and Arbitra-tion called a conference of the parties at its office.Adams appeared on behalfof Respondent Almeida, but Almeida did not appear personally. It appearsthat at this meeting the Union's representatives by their demandsincreasedthe bargaining unit so as to include other classifications of employees.Adamsstated that he did not have the power to conclude any settlement of the dispute,but offered to relay any suggestions or proposals to,Almeida. The meeting thenadjourned when O'Brien insisted on Almeida's presence.1 The Respondentsdo notadmit that RespondentAlmeida receivedthe aboveletter.The General Counsel introducedin evidence what appearsto bean original of the aboveletter.O'Brien testified credibly to the effect that threecarbon copiesof theletter weremade ; thatinadvertently he mailed a copy rather than the original,to Almeida ;and thatothercopies weremailed tothe LaborRelations Commission and the Massachusetts Boardof Conciliationand Arbitration.Almeida did not appear at the hearing as a 'witness.Further,Manual Vieira,a bus driver of Respondent Almeida,testified credibly and'withoutcontradiction that on Sunday, September 24, 1950,when he wentto thegarage to get a bus,Almeida came to him andtoldhim that he did not,"care" if thedrivers "went out onstrike" as he had "a gang in Boston ail ready to take over the runs";and that neither-he `(Vieiia)nor anyone in his presence had mentioned a strike before Almeida's statement.Accordingly,I find thatAlmeida did receiver it eopv of,O'Brien's letter. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDAnother meeting at the office of the Board of Conciliation was held on Octo-ber 3 at which Almeida appeared. Adams also was present. O'Brien submitteda copy of the Union's original proposed contract.When Respondent Almeidastated that it would be necessary to study the proposal, O'Brien remarked thatthe company had had the proposal for almost a year. After discussion of theUnion's proposal, Almeida stated that he would consider the Union's demandsand "answer at a later date." An official of the Board of Conciliation then sug-gested the "drawing up of plan for strike settlement."During the ensuingdiscussion, Almeida left the meeting and did not return.Adams apologized forhis client and also left.Another meeting was called by the Board of Conciliation on October 5. Con-cerning this meeting, William Horneman, Labor Relations Adjuster for the Boardof Conciliation, was questioned and testified credibly as follows :'Q.Were you present at that meeting?A. Yes, I was.Q.Will you tell us who else was there?A. I have here the same parties both sides plus Arthur J. Mullen, amember of the concern.Q.When you say "member of the concern"-A. The Almeida Company.Q. I see. And tell us what happened at that time.A.Well, the position of the Company was unchanged. In other words,itwas the same as it was at previous conferences :"The Company is unable to consider Union demands, thinks them exces-sive.It states further that it does not need any of the strikers ; laterqualified by saying it would re-employ some. Companyclaims its operationsare normal and showing greater profit."The Company took the position that it was not declining to negotiate, butthat the Union's demands were exorbitant."This is the position taken by the Company :"Mr. Almeida claimed that because of the strike upset he wasin no mentalor physical condition to negotiate at this time, however.The Companyrequested privilege to recess until 2: 00 p. in. in order to keepan appoint-ment."Thatwas agreedupon by theparties, andthe recess was held. They gottogether after therecess."The Company's position remained unchanged.The Unionoffered to re-turn the men to work within three hours and arbitratethe entire matter.The offer wasdeclinedby the Company. Mr. Almeidabecame emotional, leftthe conference.Mr. Adams and Mr. Mullen followed. The conference wasadjourned subject to call of the Board."Q. Now, do you remember anythingmorethan what's in your notes?Do you remember what Mr. Almeida becameemotional about?A.Well,I don't know as it was anything in particular.I think it wasthe wholesituation.Q.Well, do you remember anything he said about the whole situationor about anything specific before he walked out?A. There wereso many things said there.Q.Well, when you say he became emotional,what do you mean by that?A.When I say he became emotional?He became unstable.He couldn't-He wouldn't concentrate on trying to work out some sort of a solution no-matter what plan was offered.He resisted anything.Itmade it very2Horneman's testimony was based upon notes which be prepared after the meeting. ALMEIDA BUS SERVICE AND ALMEIDA BUS LINES, INC.507difficult for everyone concerned to try to settle the matter peacefully, and,if I'might be allowed, Mr. Adams in particular, his attorney, had a difficulttime.Q.Well, did he become angry before he walked out, or did he indicatehe was angry?A. At one point, yes, he did.At the next meeting called by the Board of Conciliation on October 19, Adamsand J: Burke Sullivan appeared as attorneys for Respondent Almeida.Almeidaalso was present.After a conference between O'Brien and Sullivan, it wasagreed that the parties would have a bargaining conference at the latter's officethe following week.Thereafter, O'Brien and the Union's bargaining committee had about 2 or 3meetings with Sullivan at his office.Almeida was not present at any of themeetings.The Union's demands, and particularly the question of exclusiverecognition, were discussed at length ; but no agreements, tentative or otherwise,were reached.At first, O'Brien insisted that the bargaining should cover allstriking employees, including mechanics.However, after Sullivan called tohis attention the fact that the Labor Relations Commission had certified a unitof bus drivers only, O'Brien receded from his position and agreed to confine thebargainingto bus drivers.At the second meeting, Sullivan told O'Brien thathe did not have the authority to make any commitments for Respondent Al-meida, and that he would call O'Brien after he conferred with Almeida and "hisfinancial people."Thereafter, Sullivan and O'Brien had a telephone conver-sation during which Sullivan stated that Almeida and the financial people"didn't show" at the scheduled meeting and that he expected to see Almeidathe following week.O'Brien called Sullivan the next week; and Sullivan toldhim that he had not seen Almeida and that he would call O'Brien after he hada conference with Almeida.On or about October 27, 1950, the Labor Relations Commission brought anaction in the Massachusetts superior court to enforce its decision against Re-spondent Almeida.Some few days later O'Brien had a meeting with Sullivanat his office. Sullivan referred to the court action and told O'Brien that untilthe court decided the case there was no use in meeting further.By a decree dated December 1, 1950, the superior court enforced the Com-mission's decision.O'Brien met with Sullivan shortly thereafter.Sullivantold O'Brien that there was no need for further bargaining conferences as Re-spondent Almeida was going to appeal from the decree of the superior court.On December 21, all of the striking employees, in a group, went to Respond-ent Almeida's office and attempted to see him in order to request reinstatementto their jobs.Almeida refused to speak to them. President Lemay then sentAlmeida a letter dated December 21 which stated that all 23 of the striking em-ployees desired reinstatement to their former positions.Enclosed were indi-vidual requests for reinstatement from all of the employees involved.Almeidadid not answer either the Union's letter or any of the enclosed individual re-quests.B. Interference, restraint, and coercion 3On about August 28, 1950, Augustine Medeiros, a bus driver, had a conversa-tion with John Almeida, Jr. Concerning this conversation, Medeiros was ques-tioned and testified credibly as follows :8Witnesses for the General Counsel testified without contradiction to a number ofstatements made by John Almeida,Jr.This testimony is not set forth herein for thereason that the General Counsel failed to prove that the incidents occurred within the6-month period of limitation,as required by Section 10 (b) of the Act. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.What was the conversation at that time?A. They wanted to know-they wanted me to tell them who was in-theUnion, all that sort of stuff, you know.******sQ. (By Mr. Coven) What else did he say besides askingyou who was inthe Union?A. He was askingme if I was inthe Union.Q.What did you say?A. I told him, "No."Q.What else did he ask you?A. He asked me if the boys ever decided to pull a strike, if I'd be withthem.Q.What did you say?A. I told him, "Yes, I would be."Q.When you say "with them," who do you mean, with the boys?A. Mr. Almeida.It is found that Almeida's interrogation of Madeiros constitutesinterference.Employee John Medeiros, a mechanic in the garage under the supervision ofJulieWeigle, refused to cross the picket line on September 28, 1950,and joinedin the strike.On thatsameday,Weigle went to Medeiros and urged him toreturn to work.Weigle stated that Medeiros and the other mechanics had noth-ing to gain by the strike; and that they had "a lot to gain" if they went backto work as he had "bought the maintenance." The undersigned makes-no findingconcerning the above statements of Weigle for the reason that the GeneralCounsel failed to prove that he was a supervisory employee within themeaningof the Act.' It appears from the record that Weigle's only authority I was toassignjobs and otherwise direct the work of mechanics; and that he did 1nothave authority to hire, discharge, or discipline employees, or effectively to,rpeTommend such action.C. The refusal to bargain1.The appropriate unit and representation of a majority thereinThe complaint alleges that "all bus drivers employed by Respondents at theirNew Bedford terminal, exclusive of all. other employees and all supervisors- asdefined in Section 2 (11) of the Act," constitute a unit appropriate for the pui'poses of collective bargaining.The Respondents' answer denied this allegation.of the complaint.No evidence was adduced at the hearing which would conflictwith the unit alleged to be appropriate.Accordingly, the undersigned finds that said unit has at all times materialherein constituted and does now constitute an appropriate unit within the mean-ing of the Act ; he finds that said unit will insure to the Respondents' 'employeesthe full benefit of their rights to self-organization and collective bargaining, andotherwise effectuate the purposes of the Act.-The record discloses that as of September 21, 1950, Respondent Almeida em-and Charles Almeida.These three employees were brother, firstcousin, anduncle, respectively, of John Almeida, Jr.The record also indicates that CharlesAlmeida is a supervisory employee. I find that these close relatives of Respond-ent Almeida should be and are excluded from the unit.'The General Counsel contends that Gabriel Botelho, a bus driver employedby Southern Massachusetts Bus, Lines, Inc., should also be included in the unit.J.B.Wood,et at.,95 NLRB 907.0.PhUip Faucher,d/b/a Superior Bakery, 78 NLRB 1172. ALMEIDA BUS SERVICE AND ALMEIDA BUS LINES, INC.509Since that company is not a respondent to this proceeding, the General Counsel'scontention is rejected eTherefore, the evidence shows that there were 25 busdrivers in the appropriate unit.The undisputed evidence discloses that as ofSeptember ^1, 1950, there were 16 bus drivers, excluding Botbelho,' who weremembers of or who had designated the Union as their bargaining agent.Accordingly, I find that the Union on and after September 21, 1950, repre-sented a majority of the employees in the unit described above for the purposesof collective bargaining.2.ConclusionsAs found above, O'Brien, the Union's representative, by letter dated September21, 1950, requested Almeida for a bargaining conference; and Almeida ignoredthis letter.Thereafter, Respondent Almeida met with the Union at conferencescalled by the Massachusetts Board of Conciliation and Arbitration.Adamsappeared at the first conference, but he did not have authority to make anyagreements with the Union.At the later meetings at Sullivan's office, it alsoappears that Sullivan did not have any authority to bind Respondent Almeida.The Union's original contract proposal merely provided for its exclusiverecognition as bargaining agent for the bus drivers.No "union shop" or otherform of union-security clause was demanded. Nevertheless, although the Union'smajority was not questioned, it does not appear that Respondent Almeida at anytime agreed to grant exclusive recognition to the Union.O'Brien and Sullivandiscussed this question at length ; but no agreement was reached.As relatedabove, O'Brien at first attempted to enlarge the unit so as to include mechanics.However, there was no "impasse" on this question, as the Respondents appar-ently contend, since it is undisputed that O'Brien withdrew his claim at th'esecond or third meeting with Sullivan.The record discloses that the Union was diligent in its attempt to bargain andreach an agreement with Respondent Almeida.However, after the first fewmeetings between O'Brien and Sullivan, Respondent Almeida engaged in dilatoryconduct.Sullivan told O'Brien that before holding another bargaining confer-ence it was necessary for him to advise with Almeida and his "financial people."Apparently, from the uncontradicted testimony of O'Brien, Sullivan was unableto get Almeida to confer with him. This resulted in Sullivan's putting off thebargaining conferences for at least several weeks. Finally, Sullivan told O'Brienthat there was no "use" or "need" for further bargaining when the Massachu-setts Labor Relations Commission brought an action to enforce its decision andwhen Respondent Almeida decided to appeal the decree of the superior court.Such court proceedings do not relieve an employer of the duty to bargain.Accordingly, I conclude and find that the Respondents on September 22, 1950,and thereafter refused to bargain collectively with the Union.O The evidence discloses that due to an accident when in the employ of RespondentAlmeida as a bus driver and for the purposes of insurance,Botelho was transferred duringNovember 1949, to the payroll of Southern Massachusetts Bus Lines,Inc. ; that as anemployee of that company he also drove busses of Respondent Almeida on regular routes ;that employees of Respondent Almelda also drive busses of Southern Massachusetts ; thatits busses at times were used on the regular routes of Respondent Almeida ; that allfacilities, including garage and office, of Respondent Almeida were used in the transactionof the business of Southern Massachusetts;that John Almeida,Jr. and his father, JohnAlmeida,Sr., are the owners of the stock of that corporation ; and that John Almeida, Jr.,is the president and treasurer.Regardless of this undisputed evidence,I believe that thefailure to make Southern Massachusetts Bus Lines, Inc., a respondent in the instantProceeding is fatal not only to the above contention of the, General' Counsel, but also tothe claim of discrimination in the case of Botelho._n 510DECISIONSOF NATIONAL LABOR RELATIONS BOARDD. The refusaltoreinstateOn December 21, 1950, the 23 employees (including Gabriel Botelho), whowere on strike applied for reinstatement to their jobs.They appeared at theplant in a group and made their offer known to Almeida. He refused to speakto them.Thereupon, the Union forwarded to him individual applications forreinstatement from all the employees.Almelda ignored the applications.The evidence conclusively shows and I find that the strike was an unfair laborpractice strike from its inception, caused by Respondent Almeida's illegal refusalto bargain with the Union.Therefore, when the striking employees applied forreinstatement to their jobs on December 21, 1950, it was Respondent Almeida'sobligation under the Act to put them back to work, even if that meant displacingnew employees who had been hired during the strike. Since the mechanicsjoined the unfair labor practice strike, this duty to reinstate also applied to them.In defense of their refusal to reinstate, the Respondents adduced testimonyconcerning three employees, namely, John Jerome, Antone Souza, and AugustineMedeiros.Until about 2 weeks before the start of the strike, Jerome had beenthe supervisor of the mechanics in the garage.He was replaced by Weigle assupervisor and thereafter worked as a mechanic until he joined the strike.Respondents' witnesses testified to the effect that at about the time of the startof the strike the busses were in poor mechanical condition due to impropermaintenance when the garage was under Jerome's supervision.Assuming this tobe true, and that Weigle replaced Jerome for that reason, nevertheless RespondentAlmeida retained Jerome in his employ for 2 weeks as a mechanic, and untilhe joined the strike.Also, while in my opinion the point is not material sinceit was an unfair labor practice strike, there is no evidence that Jerome's work asa plain mechanic was not satisfactory. Accordingly, the Respondents' contentionin this connection is rejected.With respect to Souza and Medeiros, Carl Beaty, a bus driver who didnot jointhe strike, testified, in substance, that during about the middle of January 1951,they gave him some emery dust with the understanding that he would put it inthe motors of thebusses.Both Souza and Medeiros denied the incident. Sincethe refusal to reinstate took place on December 21, 1950, I believe this testimonyto be immaterial to the issues herein and do not find it necessary to resolve theconflict.'As related above, Gabriel Botelho was employed by Southern MassachusettsBus Lines, Inc.He was one of the employees who applied for reinstatement onDecember 21.However, since Southern Massachusetts Bus Lines, Inc., is not itRespondent to this proceeding, it will be recommended that Botelho's case bedismissed without prejudice!Accordingly, it is found that on December 21, 1950, Respondent Almeida refusedto reinstate the employees listed in Appendix A (excluding Botelho) ; and that theRespondents continue to refuse to reinstate said employees, except that Re-spondentsdid rehire Manuel Amaral, Jr., on about January 26, 1950, and Luiz J.Jesus,Jr., during about April 1951, in violation of Section 8 (a) (3) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above,occurring inconnection with the operations of the Respondents described in Section I, above,D. D. Thomas and A. E. Thomas,d/b/a Thomas Brothers Wholesale Produce,79 NLRB982.8See footnote 6,supra. ALMEIDA BUS SERVICE AND ALMEIDA BUS LINES, INC.511have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondents have engaged in unfair labor practices, theTrial Examiner will recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondents by their course of conduct on andafter September 22, 1950,refused to bargain collectively with the Union as theexclusive representative of their employees in a unit appropriate for the purposesof collective bargaining.Accordingly,itwill be recommended that the Re-spondents bargain collectively, upon request, with the Union as the exclusiverepresentative of their employees in the aforesaid appropriate unit, and that theRespondents embody any understanding reached in the course of such collectivebargaining,upon request, in a written agreement,signed by the parties affectedthereby.It further has been found that the Respondents on December 21, 1950, andthereafter, discriminatorily failed and refused to reinstate the employees listedin Appendix A, (excluding Botelho)excepting that the Respondents did rehireManuel Amaral, Jr., on January 26,1951, and Luiz J. Jesus, Jr., during April, 1951.It will be recommended that the Respondents offer each of the said employees,excepting Amaral and Jesus,immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority or other rightsor privileges.It further will be recommended that the Respondents make wholeeach of the said employees for any loss of pay he may have suffered by reasonof the Respondents'discrimination by payment of a sum of money equal to thatwhich each would have earned as wages from the date of the discrimination tothe date of an offer of reinstatement,or to the date of actual reinstatement as inthe cases of Amaral and Jesus,less his net earnings during said period.Lossof pay shall be computed on the basis of each separate calendar quarter or portionthereof during the period from the Respondents'discriminatory action to the dateof a proper offer of reinstatement.The quarterly periods, herein called quarters,shall begin with the first day of January,April, July, and October.Loss of payshall be determined by deducting from a sum equal to which he would normallyhave earned for each such quarter or portion thereof, his net earnings,if any,in other employment during that period.Earnings in one particular quarter shallhave no effect upon the back-pay liability for any other quarter.In accordancewith theWoolworthdecision,'itwill be recommended that Respondents, uponreasonable request, make available to the Board and its agents all recordspertinent to an analysis of the amount due as back pay.The unfair labor practices found reveal on the part of the Respondents such afundamental antipathy to the objectives of the Act as to justify an inferencethat the commission of other unfair labor practices may be anticipated.Thepreventive purposes of the Act may be frustrated unless the Respondents arerequired to take some affirmative action to dispel the threat.It will be recom-mended,therefore,that the Respondents cease and desist from in any mannerinterfering with, restraining,or coercing their employees in the exercise of rightsguaranteedby the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following :,OF. W. WoolworthCo., 90 NLRB 289. 512CONCLUSIONS OF LAW1.Amalgamated Association of Street, Electric Railway and Motor CoachEmployees of America, Division 1442, is a labor organization within the meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of theemployees named in Appendix A (excluding Gabriel Botelho), the Respondentshave engaged and are engaging in unfair labor practices within the meaning ofSection 8 (a) (1) and (3) of the Act.3.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondents haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4.All bus drivers employed by Respondents at their New Bedford terminal,exclusive of all other employees and all supervisors as defined in Section 2 (11)of the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.Amalgamated Association of Street, Electric Railway and Motor Coach Em-ployees of America, Division 1442, at all times on and after September 21, 1950,has been the exclusive bargaining representative within the meaning of Section9 (a) of the Act of all employees in the aforesaid unit for the purposes of collec-tive bargaining.6.By refusing to bargain collectively with Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, Division 1442, theRespondents have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendationsomitted from publication in this volume.]Appendix AJoseph AlmeidaJoseph AndradeManuel Amaral, Jr.Gabriel BotelhoJoseph M. CarvalhoJoaquim A. DeVallesManuel M. GarciaJohn JeromeLuiz J. Jesus, Jr.Robert J. LemayJames MacedoFrank P. Machado, Jr.Jaime C. MaiatoAugustine Le. MedeirosJohn MedeirosJohn A. MedeirosGeorge T. MonizWalterA. MyrickTheodomiro F. RebelloJohn P.SantosAntone F. SimmonsAntone SouzaManuel VieiraAppendix BDECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : ALMEIDA BUS SERVICE AND ALMEIDA BUS LINES, INC.513WE WILL NOT in any manner interfere, with,restrain,or coerce our em-ployees in the exercise of their right to self-organization, to form labororgani-zations,to join or assist AMALGAMATED ASSOCIATIONOF STREET,ELECTRICRAILWAY AND MOTOR COACH EMPLOYEES of AMERICA,DIVISION1442, or anyother labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the pur-poseof collective bargaining or other mutual aid or protection, or torefrainfromany or all such activities, except to,the extent that such right may beaffected by an agreement requiring membership in a labororganization as acondition of employment, as authorized in Section 8 (a) (3) of the Act.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment, or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement. The bargaining unit is:All bus drivers at our New Bedford terminal, exclusive of all otheremployees and all supervisors as defined in the National Labor RelationsAct, as amended.WE WILL OFFER to the employees named below immediateand full rein-statement to their form or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimination.Joseph AhneidaAugustine Le. MedeirosJoseph AndradeJohn MedeirosJoseph M. CarvalhoJoaquim A. DeVallesManuel M. GarciaJohn JeromeRobert J. LemayJames MacedoFrank P. Machado, Jr.Jaime C. MaiatoJohn A. MedeirosGeorge T. MonizWalter A. MyrickTheodomiro F. RebelloJohn P. SantosAntone F. SimmonsAntone SouzaManuel VieiraWE WILL make whole the following employees for any loss of pay suf-fered as a result of the discrimination.Manuel Amaral, Jr.Luiz J. Jesus, Jr.All our employees are free to become or remain members of the above-namedunion orany other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.JOHNALMEIDA,JR., d/b/aALMEIDABus SERVICE, ANDALMEDIABus LINES, INC.,Employer.Dated --------------------By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.